UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2015 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In march 2015 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x) Controller's Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,532,279,718 72.8395 36.4197 Non-Voting Shares 46,367,237 2.2041 1.1020 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Common Shares Banco Bradesco S.A. Bonus Stock 31-Mar 200,275,489 Common Shares Bonus Stock 31-Mar 71,693,805 Common Shares Bonus Stock 31-Mar 34,486,648 Common Shares Total Non-Voting Shares Bonus Stock 31-Mar 101,302 Non-Voting Shares Bonus Stock 31-Mar 1,560,244 Non-Voting Shares Total Non-Voting Shares Bradesco S.A. C.T.V.M. Bonus Stock 31-Mar 7,611,900 Non-Voting Shares Total Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,838,735,660 72.8395 36.4197 Non-Voting Shares 55,640,683 2.2041 1.1020 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In march 2015 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 14,818,553 0.7044 0.3522 Non-Voting Shares 20,085,725 0.9548 0.4774 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Common Shares Banco Bradesco S.A. Bonus Stock 31-Mar 550,000 Common Shares Bonus Stock 31-Mar 413,249 Common Shares Bonus Stock 31-Mar 200 Common Shares Bonus Stock 31-Mar 834,982 Common Shares Bonus Stock 31-Mar 580,391 Common Shares Bonus Stock 31-Mar 1,732 Common Shares Bonus Stock 31-Mar 432 Common Shares Total 2,380,986 Non-Voting Shares Bonus Stock 31-Mar 200,000 Non-Voting Shares Bonus Stock 31-Mar 527 Non-Voting Shares Bonus Stock 31-Mar 18,401 Non-Voting Shares Bonus Stock 31-Mar 13,106 Non-Voting Shares Bonus Stock 31-Mar 270 Non-Voting Shares Bonus Stock 31-Mar 1,421,491 Non-Voting Shares Bonus Stock 31-Mar 34,659 Non-Voting Shares Bonus Stock 31-Mar 34,659 Non-Voting Shares Bonus Stock 31-Mar 2,058,832 Non-Voting Shares Bonus Stock 31-Mar 612 Non-Voting Shares Bonus Stock 31-Mar 612 Non-Voting Shares Bonus Stock 31-Mar 612 Non-Voting Shares Bonus Stock 31-Mar 17,557 Non-Voting Shares Bonus Stock 31-Mar 18,402 Non-Voting Shares Bonus Stock 31-Mar 18,402 Non-Voting Shares Bonus Stock 31-Mar 13,530 Non-Voting Shares Bonus Stock 31-Mar 27,502 Non-Voting Shares Bonus Stock 31-Mar 308 Non-Voting Shares Bonus Stock 31-Mar 14,154 Non-Voting Shares Bonus Stock 31-Mar 2,949 Non-Voting Shares Total Common Shares Bradesco S.A. C.T.V.M. Buy 6-Mar 2,000 35.65 R$ 71,300.00 Common Shares Total R$ 71,300.00 Non-Voting Shares Buy 6-Mar 5,500 35.52 R$ 195,360.00 Non-Voting Shares Buy 6-Mar 80 35.77 R$ 2,861.60 Non-Voting Shares Total R$ 198,221.60 Common Shares Bonus Stock 31-Mar 458,700 Common Shares Bonus Stock 31-Mar 2,655 Common Shares Bonus Stock 31-Mar 2,761 Common Shares Bonus Stock 31-Mar 36,207 Common Shares Bonus Stock 31-Mar 83,228 Common Shares Bonus Stock 31-Mar 24,354 Common Shares Total 607,905 Non-Voting Shares Bonus Stock 31-Mar 65,582 Non-Voting Shares Bonus Stock 31-Mar 29,442 Non-Voting Shares Bonus Stock 31-Mar 28,387 Non-Voting Shares Bonus Stock 31-Mar 24,354 Non-Voting Shares Bonus Stock 31-Mar 13,189 Non-Voting Shares Total 160,954 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 17,933,382 0.7104 0.3552 Non-Voting Shares 24,300,311 0.9626 0.4813 Company: Bradesco Leasing S.A. Arrendamento Mercantil Group and Family Dependants (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0.0000 0.0000 Non-Voting Shares 0 0.0000 0.0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0.0000 0.0000 Non-Voting Shares 0 0.0000 0.0000 Note: New members who belong to the Board of Directors: Aurélio Conrado Boni Dalva Maria de Moura Boni - Wife of Mr. Aurélio Conrado Boni CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In march 2015 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors (X) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 324,766 0.0154 0.0077 Non-Voting Shares 2,049,335 0.0974 0.0487 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Common Shares Banco Bradesco S.A. Bonus Stock 31-Mar 1,000 Common Shares Bonus Stock 31-Mar 400 Common Shares Bonus Stock 31-Mar 200 Common Shares Bonus Stock 31-Mar 400 Common Shares Bonus Stock 31-Mar 200 Common Shares Bonus Stock 31-Mar 94 Common Shares Bonus Stock 31-Mar 94 Common Shares Bonus Stock 31-Mar 200 Common Shares Bonus Stock 31-Mar 200 Common Shares Bonus Stock 31-Mar 200 Common Shares Bonus Stock 31-Mar 17,500 Common Shares Bonus Stock 31-Mar 400 Common Shares Bonus Stock 31-Mar 274 Common Shares Bonus Stock 31-Mar 600 Common Shares Bonus Stock 31-Mar 400 Common Shares Bonus Stock 31-Mar 200 Common Shares Bonus Stock 31-Mar 200 Common Shares Bonus Stock 31-Mar 413 Common Shares Bonus Stock 31-Mar 200 Common Shares Bonus Stock 31-Mar 13 Common Shares Bonus Stock 31-Mar 13 Common Shares Bonus Stock 31-Mar 54 Common Shares Bonus Stock 31-Mar 13 Common Shares Bonus Stock 31-Mar 832 Common Shares Bonus Stock 31-Mar 432 Common Shares Total 24,532 Non-Voting Shares Bonus Stock 31-Mar 10,080 Non-Voting Shares Bonus Stock 31-Mar 14,154 Non-Voting Shares Bonus Stock 31-Mar 14,155 Non-Voting Shares Bonus Stock 31-Mar 10,914 Non-Voting Shares Bonus Stock 31-Mar 10,916 Non-Voting Shares Bonus Stock 31-Mar 8,965 Non-Voting Shares Bonus Stock 31-Mar 9,338 Non-Voting Shares Bonus Stock 31-Mar 8,067 Non-Voting Shares Bonus Stock 31-Mar 94 Non-Voting Shares Bonus Stock 31-Mar 256 Non-Voting Shares Bonus Stock 31-Mar 256 Non-Voting Shares Bonus Stock 31-Mar 8,066 Non-Voting Shares Bonus Stock 31-Mar 8,697 Non-Voting Shares Bonus Stock 31-Mar 7,090 Non-Voting Shares Bonus Stock 31-Mar 10,000 Non-Voting Shares Bonus Stock 31-Mar 8,848 Non-Voting Shares Bonus Stock 31-Mar 8,848 Non-Voting Shares Bonus Stock 31-Mar 8,863 Non-Voting Shares Bonus Stock 31-Mar 7,850 Non-Voting Shares Bonus Stock 31-Mar 4,568 Non-Voting Shares Bonus Stock 31-Mar 4,598 Non-Voting Shares Bonus Stock 31-Mar 4,441 Non-Voting Shares Bonus Stock 31-Mar 7,998 Non-Voting Shares Bonus Stock 31-Mar 4,842 Non-Voting Shares Bonus Stock 31-Mar 4,017 Non-Voting Shares Bonus Stock 31-Mar 3,483 Non-Voting Shares Bonus Stock 31-Mar 3,157 Non-Voting Shares Bonus Stock 31-Mar 2,361 Non-Voting Shares Bonus Stock 31-Mar 2,963 Non-Voting Shares Bonus Stock 31-Mar 3,291 Non-Voting Shares Bonus Stock 31-Mar 2,451 Non-Voting Shares Bonus Stock 31-Mar 4,841 Non-Voting Shares Bonus Stock 31-Mar 13 Non-Voting Shares Bonus Stock 31-Mar 13 Non-Voting Shares Bonus Stock 31-Mar 5,282 Non-Voting Shares Bonus Stock 31-Mar 4,539 Non-Voting Shares Bonus Stock 31-Mar 1,015 Non-Voting Shares Bonus Stock 31-Mar 2,924 Non-Voting Shares Bonus Stock 31-Mar 4,358 Non-Voting Shares Bonus Stock 31-Mar 2,817 Non-Voting Shares Bonus Stock 31-Mar 1,015 Non-Voting Shares Bonus Stock 31-Mar 2,742 Non-Voting Shares Bonus Stock 31-Mar 4,404 Non-Voting Shares Bonus Stock 31-Mar 1,482 Non-Voting Shares Bonus Stock 31-Mar 259 Non-Voting Shares Bonus Stock 31-Mar 3,391 Non-Voting Shares Bonus Stock 31-Mar 3,157 Non-Voting Shares Bonus Stock 31-Mar 3,509 Non-Voting Shares Bonus Stock 31-Mar 4,165 Non-Voting Shares Bonus Stock 31-Mar 4,238 Non-Voting Shares Bonus Stock 31-Mar 3,449 Non-Voting Shares Bonus Stock 31-Mar 3,864 Non-Voting Shares Bonus Stock 31-Mar 2,451 Non-Voting Shares Bonus Stock 31-Mar 5,222 Non-Voting Shares Bonus Stock 31-Mar 5,221 Non-Voting Shares Bonus Stock 31-Mar 2,874 Non-Voting Shares Bonus Stock 31-Mar 1,985 Non-Voting Shares Bonus Stock 31-Mar 3,484 Non-Voting Shares Bonus Stock 31-Mar 5,220 Non-Voting Shares Bonus Stock 31-Mar 2,376 Non-Voting Shares Bonus Stock 31-Mar 4,842 Non-Voting Shares Bonus Stock 31-Mar 3,448 Non-Voting Shares Bonus Stock 31-Mar 2,021 Non-Voting Shares Bonus Stock 31-Mar 3,347 Non-Voting Shares Bonus Stock 31-Mar 3,449 Non-Voting Shares Bonus Stock 31-Mar 2,292 Non-Voting Shares Bonus Stock 31-Mar 2,273 Non-Voting Shares Bonus Stock 31-Mar 902 Non-Voting Shares Bonus Stock 31-Mar 2,839 Non-Voting Shares Bonus Stock 31-Mar 2,106 Non-Voting Shares Bonus Stock 31-Mar 2,577 Non-Voting Shares Bonus Stock 31-Mar 2,179 Non-Voting Shares Bonus Stock 31-Mar 2,780 Non-Voting Shares Bonus Stock 31-Mar 2,292 Non-Voting Shares Bonus Stock 31-Mar 161 Non-Voting Shares Bonus Stock 31-Mar 1,755 Non-Voting Shares Bonus Stock 31-Mar 2,452 Non-Voting Shares Bonus Stock 31-Mar 2,949 Non-Voting Shares Bonus Stock 31-Mar 2,452 Non-Voting Shares Bonus Stock 31-Mar 2,601 Non-Voting Shares Bonus Stock 31-Mar 3,549 Non-Voting Shares Bonus Stock 31-Mar 2,950 Non-Voting Shares Bonus Stock 31-Mar 2,949 Non-Voting Shares Bonus Stock 31-Mar 2,950 Non-Voting Shares Bonus Stock 31-Mar 2,453 Non-Voting Shares Bonus Stock 31-Mar 1,014 Non-Voting Shares Total 359,519 Common Shares Bradesco S.A. C.T.V.M. Bonus Stock 31-Mar 8,976 Common Shares Bonus Stock 31-Mar 2,131 Common Shares Bonus Stock 31-Mar 4,420 Common Shares Bonus Stock 31-Mar 25 Common Shares Bonus Stock 31-Mar 15 Common Shares Bonus Stock 31-Mar 400 Common Shares Bonus Stock 31-Mar 798 Common Shares Bonus Stock 31-Mar 13 Common Shares Bonus Stock 31-Mar 42 Common Shares Bonus Stock 31-Mar 1,598 Common Shares Bonus Stock 31-Mar 200 Common Shares Bonus Stock 31-Mar 1 Common Shares Total Non-Voting Shares Bonus Stock 31-Mar 2,337 Non-Voting Shares Bonus Stock 31-Mar 1,349 Non-Voting Shares Bonus Stock 31-Mar 6,183 Non-Voting Shares Bonus Stock 31-Mar 608 Non-Voting Shares Bonus Stock 31-Mar 270 Non-Voting Shares Bonus Stock 31-Mar 2,622 Non-Voting Shares Bonus Stock 31-Mar 118 Non-Voting Shares Bonus Stock 31-Mar 67 Non-Voting Shares Bonus Stock 31-Mar 1,268 Non-Voting Shares Bonus Stock 31-Mar 2,927 Non-Voting Shares Bonus Stock 31-Mar 1,712 Non-Voting Shares Bonus Stock 31-Mar 1,770 Non-Voting Shares Bonus Stock 31-Mar 213 Non-Voting Shares Bonus Stock 31-Mar 464 Non-Voting Shares Bonus Stock 31-Mar 320 Non-Voting Shares Bonus Stock 31-Mar 527 Non-Voting Shares Bonus Stock 31-Mar 1,894 Non-Voting Shares Bonus Stock 31-Mar 378 Non-Voting Shares Bonus Stock 31-Mar 414 Non-Voting Shares Bonus Stock 31-Mar 3 Non-Voting Shares Bonus Stock 31-Mar 338 Non-Voting Shares Total Common Shares Buy 2-Mar 100 36.45 R$ 3,645.00 Common Shares Buy 2-Mar 1,100 36.48 R$ 40,128.00 Common Shares Buy 2-Mar 600 36.50 R$ 21,900.00 Common Shares Buy 2-Mar 400 36.53 R$ 14,612.00 Common Shares Buy 2-Mar 300 36.54 R$ 10,962.00 Common Shares Buy 2-Mar 800 36.55 R$ 29,240.00 Common Shares Buy 2-Mar 800 36.56 R$ 29,248.00 Common Shares Buy 2-Mar 700 36.57 R$ 25,599.00 Common Shares Buy 2-Mar 500 36.58 R$ 18,290.00 Common Shares Buy 2-Mar 500 36.59 R$ 18,295.00 Common Shares Buy 2-Mar 400 36.60 R$ 14,640.00 Common Shares Buy 2-Mar 300 36.61 R$ 10,983.00 Common Shares Buy 2-Mar 300 36.62 R$ 10,986.00 Common Shares Buy 2-Mar 400 36.63 R$ 14,652.00 Common Shares Buy 2-Mar 300 36.64 R$ 10,992.00 Common Shares Buy 2-Mar 1,200 36.65 R$ 43,980.00 Common Shares Buy 2-Mar 300 36.66 R$ 10,998.00 Common Shares Buy 2-Mar 100 36.69 R$ 3,669.00 Common Shares Buy 12-Mar 600 34.35 20,610.00 Common Shares Buy 27-Mar 1 29.16 R$ 29.16 Common Shares Total R$ 353,429.00 Non-Voting Shares Buy 12-Mar 63 34.16 R$ 2,152.08 Non-Voting Shares Buy 12-Mar 600 34.10 R$ 20,460.00 Non-Voting Shares Buy 27-Mar 2 28.90 R$ 57.80 Non-Voting Shares Total R$ 22,612.08 Non-Voting Shares Sell 5-Mar 58 36.08 R$ 2,092.64 Non-Voting Shares Sell 5-Mar 3,100 36.32 R$ 112,592.00 Non-Voting Shares Sell 31-Mar 29 37.42 R$ 1,085.18 Non-Voting Shares Sell 31-Mar 500 37.47 R$ 18,735.00 Non-Voting Shares Sell 18-Mar 45 36.27 R$ 1,632.15 Non-Voting Shares Sell 18-Mar 500 36.28 R$ 18,140.00 Non-Voting Shares Total R$ 114,684.64 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 258,943 0.0102 0.0051 Non-Voting Shares 2,312,032 0.0915 0.0457 Note: New members who belong to the Board of Executive Officers Renato Ejnisman Marcela Waksman Ejnisman - Wife of Mr. Renato Ejnisman Rafael Ejnisman - Son of Mr. Renato Ejnisman Thomas Ejnisman - Son of Mr. Renato Ejnisman Carlos Wagner Firetti Hélio Vivaldo Domingues Dias Elenir Boffo Dias - Wife of Mr. Hélio Vivaldo Domingues Dias Pedro Bosquiero Junior Altair Naumann Amadeu Emilio Suter Neto Maria Cristina Campiom Suter - Wife of Mr. Amadeu Emilio Suter Neto Julio Augusto Campiom Suter - Son of Mr. Amadeu Emilio Suter Neto Adrian Mateus Campiom Suter - Son of Mr. Amadeu Emilio Suter Neto CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In march 2015 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers (X) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 25,394 0.0012 0.0006 Non-Voting Shares 370,717 0.0176 0.0088 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Common Shares Banco Bradesco S.A. Bonus Stock 31-Mar 13 Common Shares Bonus Stock 31-Mar 135 Common Shares Bonus Stock 31-Mar 54 Common Shares Bonus Stock 31-Mar 13 Common Shares Bonus Stock 31-Mar 40 Common Shares Bonus Stock 31-Mar 3,849 Common Shares Total Non-Voting Shares Bonus Stock 31-Mar 81 Non-Voting Shares Bonus Stock 31-Mar 1,422 Non-Voting Shares Bonus Stock 31-Mar 8,118 Non-Voting Shares Bonus Stock 31-Mar 1,691 Non-Voting Shares Bonus Stock 31-Mar 12,529 Non-Voting Shares Bonus Stock 31-Mar 852 Non-Voting Shares Bonus Stock 31-Mar 43,900 Non-Voting Shares Total Non-Voting Shares Bradesco S.A. C.T.V.M. Sell 2-Mar 100 37.29 R$ 3,729.00 Non-Voting Shares Sell 2-Mar 400 37.30 R$ 14,920.00 Non-Voting Shares Total R$ 18,649.00 Common Shares Bonus Stock 31-Mar 865 Common Shares Bonus Stock 31-Mar 108 Common Shares Total Non-Voting Shares Bonus Stock 31-Mar 1,010 Non-Voting Shares Bonus Stock 31-Mar 2,500 Non-Voting Shares Bonus Stock 31-Mar 1,938 Non-Voting Shares Total Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 30,471 0.0012 0.0006 Non-Voting Shares 444,258 0.0175 0.0087 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In march 2015 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers ( ) Audit Committee (x) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,284 0.0000 0.0000 Non-Voting Shares 3,314 0.0001 0.0000 Month Moviment Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Common Shares Banco Bradesco S.A. Bonus Stock 31-Mar 256 Common Shares Total Non-Voting Shares Bonus Stock 31-Mar 662 Non-Voting Shares Total Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,540 0.0000 0.0000 Non-Voting Shares 3,976 0.0001 0.0000 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 13, 2015 BANCO BRADESCO S.A. By: /S/ Luiz Carlos Angelotti Luiz Carlos Angelotti Executive Managing Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
